Affirmed as modified and Opinion Filed August 8, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00031-CR
                                     No. 05-13-00032-CR

                       FREDRICK DOUGLAS FEASTER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                     Trial Court Cause Nos. F06-63541-X, F08-62342-X

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices FitzGerald and Lewis
                                Opinion by Justice FitzGerald

       Fredrick Douglas Feaster was convicted of possession of marijuana in an amount of five

pounds or less but more than four ounces and unlawfully carrying a weapon in a tavern. See

TEX. HEALTH & SAFETY CODE ANN. § 481.121(a), (b)(3) (West 2010); TEX. PENAL CODE ANN.

§ 46.02(a), (c) (West 2011). In the marijuana case, punishment, following adjudication of his

guilt, was assessed at one year’s confinement in a state jail. In the firearms case, punishment,

following the revocation of his community supervision, was assessed at five years’

imprisonment. In three issues, appellant contends the trial court’s judgments should be modified
to correctly reflect the proceeding. The State agrees the modifications should be made. We

modify the trial court’s judgments and affirm as modified.

        In his first and second points of error, appellant contends the judgments should be

modified because they incorrectly show he pleaded true to all of the alleged probation violations.

In his third point of error, appellant contends the judgment in the marijuana case should be

modified to correct the statute of the offense. The State responds that the judgments should be

modified in the manner appellant requested.

        The record shows appellant pleaded not true to two of the allegations in the State’s

motion to adjudicate and motion to revoke community supervision, and he pleaded true to the

remaining five allegations. The judgments incorrectly recite that appellant pleaded true to the

motions. Additionally, the judgment in the marijuana case inaccurately recites the statute of the

offense as “481.115 Health and Safety Code.”

        In cause no. 05-13-00031-CR, we modify the judgment adjudicating guilt to show the

plea to the motion to adjudicate is “not true” for condition (a) and “true” for conditions (b), (h),

(j), and (n). See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App.

1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d). We also

modify the judgment adjudicating guilt to show the statute for the offense is “481.121 Health and

Safety Code.”

        In cause no. 05-13-00032-CR, we modify the judgment revoking community supervision

to show the plea to the motion to revoke is “not true” for condition (a) and “true” for conditions

(b), (h), (j), and (n).




                                                ‐2‐ 
       As modified, we affirm the trial court’s judgments.



Do Not Publish
TEX. R. APP. P. 47
130031F.U05


                                                     /Kerry P. FitzGerald/
                                                     KERRY P. FITZGERALD
                                                     JUSTICE




                                              ‐3‐ 
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


FREDRICK DOUGLAS FEASTER,                             Appeal from the Criminal District Court
Appellant                                             No. 6 of Dallas County, Texas (Tr.Ct.No.
                                                      F08-62342-X).
No. 05-13-00032-CR        V.                          Opinion delivered by Justice FitzGerald,
                                                      Chief Justice Wright and Justice Lewis
THE STATE OF TEXAS, Appellee                          participating.



       Based on the Court’s opinion of this date, the trial court’s judgment revoking community
supervision is MODIFIED as follows:

       The section entitled “Plea to Motion to Adjudicate” is modified to show “Not True
Condition (a); True Conditions (b), (h), (j), (n).”

       As modified, we AFFIRM the trial court’s judgment revoking community supervision.



       Judgment entered August 8, 2013




                                                             _
                                                             _
                                                     /Kerry P. FitzGerald/
                                                             _
                                                     KERRY _P. FITZGERALD
                                                     JUSTICE_



                                              ‐4‐ 
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


FREDRICK DOUGLAS FEASTER,                             Appeal from the Criminal District Court
Appellant                                             No. 6 of Dallas County, Texas (Tr.Ct.No.
                                                      F06-63541-X).
No. 05-13-00031-CR        V.                          Opinion delivered by Justice FitzGerald,
                                                      Chief Justice Wright and Justice Lewis
THE STATE OF TEXAS, Appellee                          participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Statute for Offense” is modified to show “481.121 Health and
Safety Code.”

       The section entitled “Plea to Motion to Adjudicate” is modified to show “Not True
Condition (a); True Conditions (b), (h), (j), (n).”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered August 8, 2013



                                                     /Kerry P. FitzGerald/
                                                     KERRY P. FITZGERALD
                                                     JUSTICE
 


                                              ‐5‐